Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 November 2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/20/2020 and 07/07/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2012/0287002 to Parsche, in view of over U.S. Patent Publication 2015/0236420 to  Iino.  

Regarding claim 1, Parsche in figures 4-5 discloses an antenna, comprising: an optically transparent substrate layer (dielectric layer 52', see para. 54) having a first surface and an opposing second surface; a radiating element (patch antenna 40') having a first mesh structure (conductive mesh layer 41') and disposed on the first surface of the substrate layer (52’); a ground plane (ground plane 51')having a second mesh structure (see para. 47) formed on the second surface of the substrate layer (52’; at least two feed lines (coaxial cable feeds 44a, 44b) configured to connect the radiating element (40’) to an external circuit (Fig, 4: wireless circuit). 
Parsche does not disclose: and at least two stubs connected to the radiating element.
However, Iino in figure 6B teaches an antenna including at least two stubs (32’) connected to the radiating element (30’).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of at least two stubs connected to a radiating element according to Iino with the antenna of Parsche to form the claimed invention in order to allow simultaneous tuning of the resonance frequency as well as the input impedance in the radiating element, therefore increasing the effective length of the patch while fabricating it a few percent shorter, to facilitate tuning. 

Regarding claim 2, Parsche in figures 4-5 discloses an antenna wherein the substrate layer (52’) is made of glass or polymer. (See para. 54)

Regarding claim 3, Parsche in figures 4-5 discloses an antenna wherein the mesh structure (41’) of the radiating element (40’) has a plurality of concentrically arranged openings to form a circular mesh-patterned patch. (See Parsche para. 40)

Regarding claim 6, Parsche in view of Iino (Fig. 6B) teaches an antenna wherein the radiating element (30’) has a circular shape and the at least two stubs (32’) are connected to a circumference of the radiating element (30’).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of at least two stubs connected to a radiating element according to Iino with the antenna of Parsche to form the claimed invention in order to allow simultaneous tuning of the resonance frequency as well as the input impedance in the radiating element, therefore increasing the effective length of the patch while fabricating it a few percent shorter, to facilitate tuning.

Regarding claim 7, Parsche in view of Iino (Fig. 6B) teaches an antenna wherein the at least two stubs (32’) are evenly distributed along the circumference of the radiating element (30’).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of at least two stubs connected to a radiating element according to Iino with the antenna of Parsche to form the claimed invention in order to allow simultaneous tuning of the resonance frequency as well as the input impedance in the radiating element, therefore increasing the effective length of the patch while fabricating it a few percent shorter, to facilitate tuning.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Parsche and Iino as applied to claim 1 above, and further in view of U.S. Patent Pub. 2020/0083615 to Liu.

Regarding claim 4, Parsche as modified does not disclose: wherein each of the at least two feed lines includes a first rectangular portion and a second rectangular portion, wherein the first rectangular portion is connected to the radiating element and has a width smaller than a width of the second rectangular portion that is configured to connect to the external circuit.
However, Liu in figures 3 and 4 teaches an antenna wherein each of the at least two feed lines (transmission lines (TL) 50 and 60) includes a first rectangular portion and a second rectangular portion, wherein the first rectangular portion is connected to the radiating element (40) and has a width smaller than a width of the second rectangular portion that is configured to connect to the external circuit. (see distant portions of the TL further away from the antenna having wider portions when compared to portions of the TL closer to the antenna)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of variable width TL according to Liu in the Parsche antenna to form the claimed invention in order to match the impedance of each feed port and minimize losses.   

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Parsche and Iino as applied to claim 1 above, and further in view of U.S. Patent Pub. 2022/0255215 to Park et al. (“Park”)

Regarding claim 5, Parsche in figures 4-5 discloses an antenna wherein the at least two feed lines (44) are substantially parallel or perpendicular to each other. 
Parsche does not disclose: and each of the at least two feed lines has a third mesh structure.
However, Park in figures 4 and 9-10 teaches feed lines (1125) having mesh structures to increase visibility and transparency. (Park abstract)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Park and Parsche as modified to form the claimed invention in order to improve visibility when mounted on a glass substrate. (Park para. 14) 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Parsche and Iino as applied to claims 1 and 6 above, and further in view of U.S. Patent Pub. 2022/0320736 to Jung et al. (“Jung”)

Regarding claim 9, Parsche and Iino do not disclose an antenna wherein at least one of the at least two stubs is bent such that a portion of the at least one of the at least two stubs is parallel to the circumference of the radiating element.
However, in the same field of endeavor, Jung in figures 5 and 7A teaches an antenna wherein at least one of the at least two stubs (coupling lines 1142, 1143 1132, 1133) is bent such that a portion of the at least one of the at least two stubs is parallel to the circumference of the radiating element (1120).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of bent stubs according to Jung with the antenna of Parsche as modified to form the claimed invention in order to distribute the current in different directions to encourage circular polarization. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Parsche and Iino as applied to claims 1 and 6 above, and further in view of U.S. Patent Pub. 2021/0242553 to Hiramatsu et al. (“Hiramatsu”)

Regarding claim 10, Parsche et al. as modified does not disclose: wherein the optically transparent substrate layer is a first glass layer, and the antenna further comprises: a second glass layer disposed on a top of the radiating element such that the radiating element is sandwiched in between the first glass layer and the second glass layer; and a transparent plastic element that fills an empty space between the first and second glass layers and surrounds the radiating element.
However, in the same field of endeavor, Hiramatsu in figure 2 teaches an antenna wherein the optically transparent substrate layer (substrate 30) is a first glass layer (para. 24), and the antenna further comprises: a second glass layer (protective material 38, see para. 34) disposed on a top of the radiating element (thin electric conductor 36) such that the radiating element (36) is sandwiched in between the first glass layer (30) and the second glass layer (38); and a transparent plastic element (interlayer 40, para. 33 and adhesive layer 32, see para. 27) that fills an empty space between the first and second glass layers (30/38) and surrounds the radiating element (36).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hiramatsu  with the antenna according to Parsche as modified above to form the claimed invention in order to create an antenna with interlayers having even thicknesses and minimal variations in between interlayers in order to obtain sufficient high-frequency transmission characteristics with improved directivity and minimal frequency shifts. (Hiramatsu  Para. 7-8)

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (claim 6)
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggests the antenna features “wherein a periphery of the radiating element has at least two recesses and each of the at least two stubs is tilted and connected to a corresponding one of the recesses.” (as recited in claims 6 and 8)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO I MAGALLANES/             Primary Examiner, Art Unit 2845